

	

		II

		109th CONGRESS

		2d Session

		S. 2408

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Select Committee on

			 Intelligence

		

		A BILL

		To require the Director of National Intelligence to

		  release documents captured in Afghanistan or Iraq during Operation Desert

		  Storm, Operation Enduring Freedom, or Operation Iraqi Freedom.

	

	

		1.Release of documents captured

			 in Iraq and Afghanistan

			(a)In

			 generalThe Director of National Intelligence shall make publicly

			 available on an Internet website all captured documents.

			(b)Review by

			 Director of National IntelligenceThe Director of National

			 Intelligence may review a captured document before making such document

			 publicly available under subsection (a). The Director shall not be required to

			 make a captured document publicly available under subsection (a) if—

				(1)in the case of a

			 captured document that is reviewed by the Director before the date of the

			 enactment of this Act, the Director submits to the relevant congressional

			 committees a description of the criteria the Director used to determine it is

			 not appropriate to make a captured document publicly available and such

			 captured document meets such criteria; or

				(2)in the case of a

			 captured document that is reviewed by the Director on or after the date of the

			 enactment of this Act, the Director submits to the relevant congressional

			 committees a description of the criteria the Director shall use to determine if

			 it is not appropriate to make a captured document publicly available and the

			 captured document meets such criteria.

				(c)Submission of

			 description of non-released documents

				(1)Review before

			 date of enactmentNot later than 90 days after the date of the

			 enactment of this Act, the Director of National Intelligence shall submit to

			 the relevant congressional committees a report containing—

					(A)a description of

			 each captured document that, before such date, the Director determined should

			 not be made publicly available; and

					(B)an explanation as

			 to why the Director does not consider it appropriate to make such captured

			 document publicly available.

					(2)Review after

			 date of enactmentNot later than 30 days after the Director of

			 National Intelligence determines that a captured document should not be made

			 publicly available pursuant to subsection (b)(2), the Director shall submit to

			 the relevant congressional committees a report containing a description of such

			 captured document and an explanation as to why the Director does not consider

			 it appropriate to make such document publicly available.

				(3)Request for

			 documentThe Director of National Intelligence shall make a copy

			 of each captured document available to the relevant congressional committees

			 for review upon request of the Chairman of any of such relevant congressional

			 committees. The Director shall make such copy available in either classified or

			 unclassified form.

				(d)Publication or

			 review date

				(1)In

			 generalThe Director of National Intelligence shall begin making

			 captured documents publicly available pursuant to subsection (a) not later than

			 30 days after the date of the enactment of this Act.

				(2)Documents

			 collected prior to date of enactment

					(A)In

			 generalNot later than the date described in subparagraph (B),

			 for each captured document captured or collected before the date of the

			 enactment of this Act, the Director of National Intelligence shall make such

			 captured document publicly available pursuant to subsection (a) or shall submit

			 to the relevant congressional committees a report regarding such captured

			 document pursuant to subsection (c).

					(B)DatesThe

			 date described in this subparagraph is—

						(i)September 30,

			 2006, for captured documents captured or collected during Operation Enduring

			 Freedom and Operation Iraqi Freedom; and

						(ii)March 31, 2007,

			 for captured documents captured or collected during Operation Desert

			 Storm.

						(3)Documents

			 collected after date of enactmentFor each captured document that

			 is captured or collected on or after the date of the enactment of this Act, not

			 later than 60 days after the date on which such captured document is captured

			 or collected, the Director of National Intelligence shall make such captured

			 document publicly available pursuant to subsection (a) or shall submit to the

			 relevant congressional committees a report regarding such captured document

			 pursuant to subsection (c).

				(e)Weekly

			 reportNot later than 7 days after the date of enactment of this

			 Act, and weekly thereafter until each captured document captured or collected

			 before the date of the enactment of this Act is made publicly available

			 pursuant to subsection (a) or described in a report submitted pursuant to

			 subsection (c), the Director of National Intelligence shall submit to the

			 relevant congressional committees a report describing the progress in making

			 captured documents publicly available.

			(f)DefinitionsIn

			 this section:

				(1)Captured

			 documentThe term captured document means a

			 document captured or collected in Afghanistan or Iraq, including a document

			 collected from the Government of Iraq or from a private person and including a

			 document in electronic form, during Operation Desert Storm, Operation Enduring

			 Freedom, and Operation Iraqi Freedom.

				(2)Relevant

			 congressional committeesThe

			 term relevant congressional committees means the Permanent

			 Select Committee on Intelligence of the House of Representatives and Select

			 Committee on Intelligence of the Senate.

				

